Citation Nr: 0425706	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-09 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The veteran had recognized service from August 1944 to May 
1945.  He died in April 1977, and the appellant is his 
surviving spouse.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 
decision by the Manila VA Regional Office (RO), which denied 
service connection for the cause of the veteran's death, and 
denied entitlement to VA nonservice-connected death benefits 
and accrued benefits.  This case was previously before the 
Board in February 2004, when it was remanded for additional 
development.  Specifically, the Board remanded the case, in 
part, for the RO to issue a statement of the case (SOC) 
regarding the issue of entitlement to accrued benefits, and 
to inform the appellant that she must file a substantive 
appeal to perfect that particular claim.  The RO addressed 
this matter in a March 2004 SOC, and the appellant did not 
file a timely substantive appeal.  Thus, the issue of legal 
entitlement to accrued benefits is not before the Board.  38 
C.F.R. §§ 20.200, 20.202, 20.302 (2003).


FINDINGS OF FACT

1.  The veteran's only recognized active service was as a 
Recognized Guerrilla from August 1, 1944, to May 29, 1945.  

2.  The veteran died in April 1977 at the age of 63 from 
Koch's pulmonary disease.  

3.  During his lifetime the veteran had not established 
service-connection for any disability.

4.  There is no competent evidence of a nexus between the 
disability which caused the veteran's death and his military 
service.  

5.  The veteran's military service was not qualifying service 
for the purpose of conferring upon the appellant eligibility 
for VA nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2003).  

2.  The requirements for establishing basic eligibility for 
VA nonservice-connected death pension benefits are not met.  
38 U.S.C.A. §§ 107, 1541 (West 2002); 38 C.F.R. § 3.40 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The appellant was 
provided VCAA notice in June 2002 correspondence from the RO, 
and in a February 2003 SOC.  She was notified (in the June 
2002 correspondence, in the September 2002 decision, and in 
the February 2003 SOC) of everything required, and has had 
ample opportunity to respond or supplement the record.  

Regarding content of notice, the February 2003 SOC informed 
the appellant of what the evidence showed, and informed her 
of the controlling law and regulations.  She was advised in 
the June 2002 correspondence, and in the SOC, that VA would 
make reasonable efforts to help her get pertinent evidence, 
but that she was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The correspondence and the SOC advised her what type of 
evidence was needed to establish service connection for the 
cause of the veteran's death, and to establish eligibility 
for nonservice-connected VA death pension benefits, and what 
information or evidence VA needed from her.  Specifically, 
the correspondence and the SOC and informed the appellant of 
the allocation of responsibility of the parties to identify 
and obtain additional evidence in order substantiate her 
claims.  While the appellant was not advised verbatim to 
submit everything she has pertaining to her claims, she was 
advised to submit, or provide releases for VA to obtain, any 
pertinent records.  She was expressly asked in the June 2002 
correspondence to "tell [VA] about any additional 
information or evidence that you want us to try to get for 
you."  Given the current posture of the claims, this was 
equivalent to advising her to submit everything pertinent.  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, the Board directed additional 
due process development in the February 2004 remand.  VA has 
obtained all records of which there was notice.  Development 
is complete to the extent possible; VA's duties to notify and 
assist are met.  Hence, the Board finds it proper to proceed 
with appellate review.  It is not prejudicial to the 
appellant for the Board to do so.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

The only service department records containing information 
pertinent to the veteran's health during service is a (post-
service) Philippine Army personnel affidavit dated in June 
1947.  In the affidavit, "none" is entered in the area 
where the veteran was asked to list all wounds and illness he 
incurred in service.  The remainder of the service records do 
not reveal abnormalities associated with any of the veteran's 
bodily systems.

A certificate of death indicates that the veteran was 63 
years old when he died on April [redacted], 1977.  The death 
certificate lists Koch's pulmonary disease as the immediate 
cause of death.  No other condition was noted as an 
antecedent or underlying cause, or other significant 
condition contributing to the veteran's death.  The record 
shows that the veteran never filed a claim for, or 
established, service-connection for any disability during his 
lifetime.  

The RO received the appellant's claim of service connection 
for the cause of the veteran's death in June 2002.  In a 
November 2002 statement of her own, she reported that during 
service the veteran suffered from malaria and a weakened 
pulmonary system.  She reported that the only medical 
treatment the veteran received for his illnesses was from a 
"quack" physician.  Essentially, she contends that the 
veteran exhibited various symptoms of a pulmonary disorder on 
his separation from service, and he exhibited the symptoms 
until his death, and thus, ostensibly, they played some role 
in his death.  

Legal Criteria and Analysis

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  A disability which caused 
the veteran's death is service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
for certain tropical diseases, including malaria, will be 
presumed if such diseases become manifest to a compensable 
degree within the year after active service, or at a time 
when standard accepted treatises indicate that the incubation 
period commenced during such service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the cause of the 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

In this case, the veteran did not establish service 
connection for any disability during his lifetime.  When he 
died, he did not have a pending claim with VA.  The immediate 
(and only) cause of his death noted on the certificate of 
death was Koch's pulmonary disease.  The appellant asserts, 
ostensibly, that the listed cause was related to illnesses 
the veteran had in service, including malaria.  

Here, the record is devoid of any examination report or 
clinical record establishing that the veteran had Koch's 
pulmonary disease or during any postservice presumptive 
period; and there is no competent evidence that the veteran 
has had malaria at any time postservice.  Likewise, there is 
no competent evidence that malaria was in any way a factor in 
causing, or contributing to cause, the veteran's death.  In a 
processing affidavit apparently approximately contemporaneous 
with service, the veteran stated that he incurred no wounds 
or illnesses during service.  The opinions and observations 
of the appellant in this matter are not competent evidence.  
As a layperson, she has no special expertise to establish 
medical diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Essentially, there are no postservice medical records 
whatsoever that provide any basis for establishing a causal 
link between the cause of death of the veteran's death and 
his military service.  No physician has indicated that the 
disease which caused the veteran's death is related to 
service.  

In the absence of any competent evidence linking the 
veteran's death to disability that was incurred or aggravated 
in service, service connection for the cause of his death is 
not warranted.  The preponderance of the evidence is against 
the claim, and it must be denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.  

Nonservice-connected death pension eligibility

Service as a recognized guerilla is qualifying service for VA 
compensation, dependency and indemnity compensation (DIC), 
and burial benefits (and certain contracts for Life 
Insurance, as well as benefits under the Missing Persons 
Act); pension and death pension benefits are not included.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40 (c)(d).  

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541 (West 2002).  As noted 
above, service department records establish that the 
veteran's only recognized active service was recognized 
guerilla service from August 1944 to May 1945.  

Service department findings as to the fact of service with 
the Armed Forces of the United States of America are binding 
upon VA for purposes of establishing entitlement to benefits.  
See Duro v. Derwinski, 2 Vet. App. 530 (1992).  The Board 
acknowledges that the veteran served and contributed to the 
U.S. Armed Forces through his active service in the 
Recognized Guerrilla Services.  However, governing law 
restricts the types of entitlements flowing from such 
service.  Although a veteran with such service is eligible to 
receive compensation for a service-connected disability and 
his spouse is eligible to receive compensation for a service 
connected death, they are not eligible to receive pension or 
nonservice connected death pension.  As the appellant appears 
to not realize the basis for the denial of her claim, she is 
advised that to prevail in this claim she would have to show 
service by the veteran other than that certified (recognized 
guerilla service from August 1944 to May 1945) that is 
qualifying for VA pension benefits.  

In summary, based on service department certification of 
service, the provisions of 38 U.S.C.A. § 107 and 38 C.F.R. 
§ 3.40 are dispositive in this matter.  As the veteran did 
not have the type of qualifying service required to confer 
eligibility for death pension benefits, the claim must be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to VA nonservice-connected death pension benefits 
is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



